COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
                                                              No. 08-11-00282-CR
 JODY MAX GOODE,                               §
            Appellant,                                           Appeal from the
                                               §
 v.                                                            112th District Court
                                               §
                                                             of Upton County, Texas
 THE STATE OF TEXAS,                           §
                                                             (TC# 10-12-U970-DPO)
                  Appellee.                    §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF OCTOBER, 2013.


                                            GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.